Title: From Thomas Jefferson to Daniel L. Hylton, 31 December 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia Dec. 31. [17]92.

An offer to rent Elkhill for the ensuing year, and the advance of the season, have occasioned me to give the inclosed answer which I send open for your perusal. Should you have closed the sale, be so good as to return me the letter, or if you are certain of closing it within a reasonable time. Otherwise I will pray you to send it on, and if the sale be afterwards made, it will be necessary to provide stipulations as to the right of the tenant and apportionment of the rent. I am anxious to have this business closed, as well to rid you of trouble, as to place  myself on dry land.—My respects to Mrs. Hylton and am Dear Sir your affectionate friend & servt

Th: Jefferson

